DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8, 10-12, 14-19 and 21-23 are allowed. The invention is directed to a method of monitoring and controlling an onboard system of an assembly includes one or more of a plurality of sensors. Each of the independent claims 1, 16 and 21 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method of monitoring and controlling an onboard system of an assembly; the method comprising: detecting via one or more of a plurality of sensors whether an event occurred in the onboard system; communicating with the sensors via a master controller when the master controller is in a nominal mode in which the master controller is powered on to actively monitor the sensors, and the master controller includes a sleep mode in which the master controller is powered off and does not monitor the sensors when in the sleep mode; monitoring the sensors, via an agent controller, when the master controller is in the sleep mode; signaling, via one or more of the sensors, the agent controller when the master controller is in the sleep mode that the event has occurred in the onboard system; signaling, via the agent controller, the master controller to awaken from the sleep mode in response to the one or more of the sensors signaling the agent controller of the event; switching the master controller to the nominal mode when woken-up from the sleep mode; communicating the event to the master controller and determining, via the master controller, an operation to perform to the assembly in response to the event, continuously monitoring the onboard system via the sensors while the master controller is in the sleep mode; wherein continuously monitoring the onboard system further comprises continuously arbitrating between the sensors to monitor the onboard system; wherein the assembly is further defined as a vehicle; wherein the onboard system is further defined as a battery module that includes a plurality of battery cells that are rechargeable; wherein the battery module is configured to provide power to the vehicle when the vehicle is powered on; 2S/N 16/664119Atty Dkt No. P051078-US-NP/GM5540wherein the master controller is in the sleep mode when the vehicle is powered off and the battery module is not charging; and operating the sensors and the agent controller on a voltage of greater than zero volts and less than six volts via the battery module while the master controller is in the sleep mode.
	Regarding claim 16, A monitor and control system for an onboard system of an assembly, the monitor and control system comprising: a plurality of sensors in communication with the onboard system and configured to detect whether an event occurred in the onboard system; a master controller including a processor and a memory, and the master controller includes a nominal mode in which the master controller is powered on and configured to actively monitor the sensors and control the onboard system, and a sleep mode in which the master controller is powered off and the master controller does not monitor the sensors and does not control the onboard system when in the sleep mode; an agent controller including a processor and a the agent controller is in communication with the sensors and the master controller; wherein the agent controller is configured to monitor the sensors when the master controller is in the sleep mode, and the agent controller is configured to awaken the master controller from the sleep mode in response to one or more of the sensors signaling the agent controller of the event; wherein the master controller returns to the nominal mode in response to being woken- up, and is configured to determine an operation to perform to the assembly in response to the event, wherein the assembly is further defined as a vehicle; 5S/N 16/664119Atty Dkt No. P051078-US-NP/GM5540wherein the onboard system is further defined as a battery module that includes a plurality of battery cells that are rechargeable; wherein the battery module is configured to provide power to the vehicle when the vehicle is powered on; wherein the master controller is in the sleep mode when the vehicle is powered off and the battery module is not charging; and wherein the sensors and the agent controller operate on a voltage of greater than zero volts and less than six volts via the battery module while the master controller is in the sleep mode.
Regarding claim 21, A method of monitoring and controlling an onboard system of an assembly; the method comprising: detecting via one or more of a plurality of sensors whether an event occurred in the onboard system; 6S/N 16/664119Atty Dkt No. P051078-US-NP/GM5540 communicating with the sensors via a master controller when the master controller is in a nominal mode in which the master controller is powered on to actively monitor the sensors, and the master controller includes a sleep mode in which the master controller is powered off and does not monitor the sensors when in the sleep mode; monitoring the sensors, via an agent controller, when the master controller is in the sleep mode; signaling, via one or more of the sensors, the agent controller when the master controller is in the sleep comparing data compiled from the first sensor and data compiled from the second sensor; wherein signaling, via the one or more of the sensors, the agent controller when the master controller is in the sleep mode further comprises signaling the agent controller that the event has occurred when the compared data from the first and second sensors are the same; wherein signaling, via the one or more of the sensors, the agent controller when the master controller is in the sleep mode further comprises signaling the agent controller that the compared data from the first and second sensors are different; and compiling data, via the agent controller, from one or more of the sensors other than the first and second sensors when the compared data from the first and second sensors are different. 
	Therefore, the independent claims 1, 16 and 21 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Wang et al. (US 2018/0295011 A1) discloses a control algorithms and system architectures for managing operation of networked controllers 
Claims 2-7, 12, 14-15, 23 and 17-19 and 8, 10-11, 22 are allowed since they depend on claims 1, 16 and 21 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        11/4/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473